I have carefully studied this record from every phase. I do not agree to the statement of the evidence as made. It absolutely disproves from the whole or any item of testimony, the idea of manslaughter If the opinion as to manslaughter should prevail under the facts of this case, then manslaughter would be in every homicide except a cold-blooded assassination. This decision is in the face of the statute and all well considered cases.
The evidence also excludes the question of newly discovered testimony. The very slightest diligence would have procured the evidence now claimed to be newly discovered. Parties must get their testimony before the trial — not take chances on an acquittal and when convicted, then claim to discover new evidence